Citation Nr: 1439750	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  08-06 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to June 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In December 2010 and July 2013, the Board remanded this matter for additional development and the case now returns for final appellate review.

In August 2010, the Veteran presented testimony before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript of that hearing has been associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

In a June 2014 statement, prior to the promulgation of a decision, the Veteran requested a withdrawal of his appeal concerning the claim for service connection for a low back disorder.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal concerning the claim for service connection for a low back disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran submitted a statement in June 2014 requesting to withdraw his appeal for a low back disorder.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


